           Case 2:18-cv-01292-GMN-NJK Document 43 Filed 01/08/19 Page 1 of 3



1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                               UNITED STATES DISTRICT COURT

16                                      DISTRICT OF NEVADA
17   EARNESTEEN HARRIS,                                Case No.: 2:18-cv-01292-GMN-NJK
18
                    Plaintiff,
19                                      STIPULATION AND ORDER
     vs.
20                                      DISMISSING ACTION WITH
     EXPERIAN INFORMATION SOLUTIONS, PREJUDICE AS TO EQUIFAX
21
     INC.; EQUIFAX INFORMATION SERVICES INFORMATION SERVICES, LLC, ONLY
22   LLC; TRANSUNION, LLC; and ARVEST
     CENTRAL MORTGAGE COMPANY,
23
                    Defendants.
24          Plaintiff Earnesteen Harris and Defendant Equifax Information Services, LLC, hereby
25
     stipulate and agree that the above-entitled action shall be dismissed with prejudice in accordance
26

27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO EQUIFAX INFORMATION
     SERVICES, LLC, ONLY - 1
           Case 2:18-cv-01292-GMN-NJK Document 43 Filed 01/08/19 Page 2 of 3



1    with Fed. R. Civ. P. 41 (a)(2) as to, and ONLY as to, EQUIFAX INFORMATION SERVICES,
2
     LLC. Each party shall bear its own its own attorney’s fees and costs of suit.
3
            Dated January 8, 2019.
4
      KNEPPER & CLARK LLC                                NAYLOR & BRASTER
5
      /s/ Miles N. Clark                                 /s/ Andrew J. Sharples
6
      Matthew I. Knepper, Esq.                           Jennifer L. Braster, Esq.
7     Nevada Bar No. 12796                               Nevada Bar No. 9982
      Miles N. Clark, Esq.                               Andrew J. Sharples, Esq.
8     Nevada Bar No. 13848                               Nevada Bar No. 12866
9
      Email: matthew.knepper@knepperclark.com            Email: jbraster@nblawnv.com
      Email: miles.clark@knepperclark.com                Email: asharples@nblawnv.com
10
      HAINES & KRIEGER, LLC                              JONES DAY
11    David H. Krieger, Esq.                             Katherine A. Neben, Esq.
      Nevada Bar No. 9086                                3161 Michelson Drive
12
      dkrieger@hainesandkrieger.com                      Irvine, CA 92612
13                                                       Email: kneben@jonesday.com
      Counsel for Plaintiff
14                                                       Counsel for Defendant
                                                         Experian Information Solutions, Inc.
15

16
      WRIGHT FINLAY & ZAK LLP                            CLARK HILL PLLC
17
      /s/ Ramir M. Hernandez                             /s/ Jeremy J. Thompson
18
      Ramir M. Hernandez, Esq.                           Jeremy J. Thompson, Esq.
                                                         Nevada Bar No. 12503
19    Nevada Bar No. 13146                               Nicholas M. Wieczorek, Esq.
      Email: rhernandez@wrightlegal.net                  Nevada Bar No. 6170
20                                                       3800 Howard Hughes Pkwy., Ste. 500
      Counsel for Defendant                              Las Vegas, NV 89169
21                                                       Email: jthompson@clarkhill.com
      Arvest Central Mortgage Company
                                                         Email: nwieczorek@clarkhill.com
22

23
                                                         Counsel for Defendant
                                                         Equifax Information Services LLC
24

25

26
     ///
27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO EQUIFAX INFORMATION
     SERVICES, LLC, ONLY - 2
          Case 2:18-cv-01292-GMN-NJK Document 43 Filed 01/08/19 Page 3 of 3



1                                            Harris v. Experian Information Solutions, Inc et al
                                                           Case No. 2:18-cv-01292-GMN-NJK
2

3
                                     ORDER GRANTING
4
        [43] STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION SERVICES,
5

6
                                  LLC, WITH PREJUDICE

7

8          IT IS SO ORDERED.

9          DATED this ____
                       12 day of January, 2019.

10

11                                                ______________________________
                                                  Gloria M. Navarro, Chief Judge
12
                                                  UNITED STATES DISTRICT COURT
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER DISMISSING ACTION WITH PREJUDICE AS TO EQUIFAX INFORMATION
     SERVICES, LLC, ONLY - 3
